                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


BRADLEY CROW,                                                  )
                                                               )
            Plaintiff,                                         )
                                                               )
       v.                                                      )        Case No. 4:17-CV-2605 NAB
                                                               )
ANDREW M. SAUL1,                                               )
Commissioner of Social Security,                               )
                                                               )
            Defendant.                                         )


                                     MEMORANDUM AND ORDER

         This matter is before the court on Plaintiff’s Petition for Attorney’s Fees Pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 23.] Plaintiff requests attorney’s

fees in the amount of $4,882.50, at the rate of $193.75 per hour for 25.20 hours of work between

2017 and 2019. Defendant Andrew M. Saul, Commissioner of Social Security, does not object to

Plaintiff’s request for attorney’s fees, nor the amount requested. [Doc. 24.] Based on the

following, the Court will award Plaintiff attorney’s fees in the amount of $4,882.50.

I.       Factual and Procedural Background

         Plaintiff Bradley Crow filed this action, pursuant to 42 U.S.C. § 405(g) for judicial review

of the final decision of Defendant denying Plaintiff’s application for disability insurance benefits

and supplemental security income under the Social Security Act. [Doc. 1.] On March 1, 2019,

the Court issued a Memorandum and Order and Judgment in favor of Plaintiff pursuant to sentence



1
  At the time this case was filed, Nancy A. Berryhill was the Acting Commissioner of Social Security. Andrew M.
Saul became the Commissioner of Social Security on June 4, 2019. When a public officer ceases to hold office
while an action is pending, the officer’s successor is automatically substituted as a party. Fed. R. Civ. P. 25(d).
Later proceedings should be in the substituted party’s name and the Court may order substitution at any time. Id.
The Court will order the Clerk of Court to substitute Andrew M. Saul for Nancy A. Berryhill in this matter.
four of 42 U.S.C. § 405(g). [Docs. 21, 22.] Plaintiff filed a request for attorney’s fees under the

EAJA on May 2, 2019. [Doc. 23.] Defendant filed a response on May 15, 2019. [Doc. 24.]

II.     Standard of Review

        “A court shall award to a prevailing party. . . fees and other expenses . . . incurred by that

party in any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States in any court having jurisdiction

of that action, unless the court finds that the position of the United States was substantially justified

or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A).

        A party seeking an award of fees and other expenses must (1) submit to the court an

application for fees and other expenses which shows that the party is a prevailing party and eligible

to receive an award; (2) provide the amount sought, including an itemized statement from any

attorney or expert witness representing or appearing on behalf of the party stating the actual time

expended and the rate at which fees and other expenses were computed; (3) allege that the position

of the United States was not substantially justified; and (4) make the application within thirty days

of final judgment of the action. 28 U.S.C. § 2412(d)(1)(B). The determination of whether the

position of the United States was substantially justified shall be determined on the basis of the

record made in the action for which the fees are sought. Id. “In sentence four [remand] cases, the

filing period begins after the final judgment (“affirming, modifying, or reversing”) is entered by

the Court and the appeal period has run so that the judgment is no longer appealable.” Melkonyan

v. Sullivan, 501 U.S. 89, 102 (1991) (citing 28 U.S.C. § 2412(d)(2)(G) (“Final judgment" means a

judgment that is final and not appealable.”)).

        “It is well-settled that in order to be a prevailing party for EAJA purposes, plaintiff must

have received some, but not necessarily all, of the benefits originally sought in his action.”



                                                   2
Stanfield v. Apfel, 985 F.Supp. 927, 929 (E.D. Mo. 1997) (citing Swedberg v. Bowen, 804 F.2d

432, 434 (8th Cir.1986)). Obtaining a sentence four judgment reversing the Secretary’s denial of

benefits is sufficient to confer prevailing party status. Shalala v. Schaefer, 509 U.S. 292, 302

(1993).

III.      Discussion

          In this action, the Court finds that Plaintiff has demonstrated that an award of attorney’s

fees under the EAJA is appropriate in this matter. First, Plaintiff is a prevailing party in this action,

because he has obtained a reversal of the Commissioner’s denial of his application for benefits.

[Doc. 22.]

          Second, Plaintiff’s application for attorney’s fees is reasonable.         Plaintiff requests

attorney’s fees in the amount of $4,882.50 at the rate of $193.75 per hour for 25.20 hours of work

between 2017 and 2019. Plaintiff includes an itemized statement from his attorney stating the

actual time expended and the rate at which the attorney’s fees were computed. Therefore, the

Court will award Plaintiff attorney’s fees for a total of 25.20 hours of work.

          The EAJA sets a statutory limit on the amount of fees awarded to counsel at $125.00 per

hour, “unless the court determines that an increase in the cost of living or a special factor, such as

the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.”

28 U.S.C. § 2412(d)(2)(A)(ii). “In determining a reasonable attorney’s fee, the court will in each

case consider the following factors: time and labor required; the difficulty of questions involved;

the skill required to handle the problems presented; the attorney’s experience, ability, and

reputation; the benefits resulting to the client from the services; the customary fee for similar

services; the contingency or certainty of compensation; the results obtained; and the amount

involved.” Richardson-Ward v. Astrue, 2009 WL1616701, No. 4:07-CV-1301 JCH at *1 (E.D.



                                                   3
Mo. June 9, 2009). “The decision to increase the hourly rate is at the discretion of the district

court.” Id. at *2. “Where, as here, an EAJA petitioner presents uncontested proof of an increase

in the cost of living sufficient to justify hourly attorney’s fees of more than [$125.00] per hour,

enhanced fees should be awarded.” Johnson v. Sullivan, 919 F.2d 503, 505 (8th Cir. 1990).

        Plaintiff’s counsel cited evidence from the U.S. Department of Labor, explaining the

change in the cost of living from 1996 when the $125.00 hourly limitation became effective and

the period of time between 2017 and 2019. Defendant does not contest the hourly rate, the total

fee request, nor the number of hours itemized in the invoice. Upon consideration of these facts,

the Court finds that the hourly rate, number of hours expended, and a total fee award of $4,882.50

is reasonable. As alleged by Plaintiff, the Court finds that the Defendant’s position was not

substantially justified. Plaintiff’s application for fees was timely filed. Therefore, the Court will

award Plaintiff $4,882.50 in attorney’s fees at the rate of $193.75 per hour for 25.20 hours of work

between 2017 and 2019.

       Plaintiff has submitted an affidavit assigning any award he may receive under the EAJA to

his counsel of record. The EAJA requires that the attorney’s fee award be awarded to the

prevailing party, in this case the Plaintiff, not the Plaintiff’s attorney. Astrue v. Ratcliff, 560 U.S.

586, 591 (2010) (the term “prevailing party” in fee statutes is a “term of art” that refers to the

prevailing litigant (citing 42 U.S.C. § 2412(d)(1)(A)). Awards of attorney fees to the prevailing

party under the EAJA are “subject to a [g]overnment offset to satisfy a pre-existing debt that the

litigant owes the United States.” Ratcliff, 560 U.S. at 589. Any award for attorney’s fees must be

subject to any government offset, even if the Plaintiff has assigned her right to the award to her

attorney. Therefore, the Court will direct the Commissioner to make Plaintiff’s attorney’s fee




                                                   4
award payable to Plaintiff as directed below, subject to any pre-existing debt Plaintiff owes to the

United States.

IV.      Conclusion

         Based on the foregoing, the Court will award Plaintiff attorney’s fees in the amount of

$4,882.50.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s Application for Attorney’s Fees Pursuant to

the Equal Access to Justice Act is GRANTED. [Doc. 23.]

         IT IS FURTHER ORDERED that the Social Security Administration shall remit to

Plaintiff, attorney’s fees in the amount of $4,882.50, subject to any pre-existing debt that the

Plaintiff owes the United States.

         IT IS FURTHER ORDERED that the Clerk of Court shall substitute Andrew M. Saul for

Nancy A. Berryhill in the court record of this case.



      Dated this 20th day of June, 2019.



                                               /s/ Nannette A. Baker
                                              NANNETTE A. BAKER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
